March 20, 2012



FROM:          HON. JACOB P. HART
TO:            ALL COUNSEL

RE:            LECG CORPORATION V. ABDALA, et al.
               11-cv-3247


        It is my understanding that the parties have indicated to my Chambers that April 25, 2012
is shaping up to be the settlement conference date in this matter. I will appreciate it if you will
advise my Courtroom Deputy, Deborah Stevenson, of the confirmation of that date as soon as
possible.

        Pursuant to requests from two defense counsel in this matter that their clients be allowed
to be available by telephone as opposed to appearing in person at the settlement conference, I will
allow all defendants to be available by telephone for this settlement conference. However, if the
matter does not settle completely at that conference, I will order separate settlement conferences
for defendants who have not settled, and their personal appearance at that conference will be
required.

       If you have any questions, please feel free to call my Chambers, 215-597-2733, and speak
to my Deputy.